DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group XI, claims 1, 15-19 in the reply filed on 04/14/2022 is acknowledged.
Claims 2-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I-X and XII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Claim Objections
Claim 1 recites the limitation "the marking frame" in 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner has not put this under a rejection as it is being interpreted that the marking frame is referring to the “transparent marking frame” of the previous claim element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastman et al. (U.S. PGPub No. 2002/0154399 A1).
 	As to claim 1, Eastman discloses and shows in figures 1a and 2 an arrangement comprising: 
a specimen plate (1) [12] for freezing on a sample for processing in a microtome (where the examiner notes that “for freezing on as ample for processing in a microtome” is the intended use of the device claim and does not structurally distinguish the device structurally from the prior art of record, as it is being interpreted that Eastman’s device is capable of the intended use, please see MPEP 2114 (II); the examiner also notes for compact prosecution that the noted feature of freezing a microtome is extremely well known as shown in the multiple references below), the specimen plate having an upper side (4) for freezing on the sample and a lower side (5) ([0056], ll. 1-5); and 
a transparent marking frame (6) [14 and 26] arranged on the specimen plate (1), the marking frame having opaque regions (31) forming a marking (i.e. barcode) ([0051], ll. 23-26; [0052], ll. 10-14; [0057], ll. 11-18; where the examiner notes that if both 14 and 12 are disclosed as being made of plastic and the one example for the plastic of 12 is transparent so would implicitly be the plastic of 14); 
wherein the marking frame is arranged on the lower side (5) of the specimen plate (1) or to fit around the specimen plate (1) (explicitly shown in figures 1a and 2 as being around the specimen plate, where the examiner is using the definition “in the area or vicinity” from https://www.vocabulary.com/dictionary/around).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rada (U.S. Patent No. 4,752,347) in view of Eastman.
As to claim 1, Rada discloses and shows in figure 1 and 2. An arrangement comprising: 
a specimen plate (1) [12 and 20] for freezing on a sample for processing in a microtome, the specimen plate having an upper side (4) for freezing on the sample and a lower side (5) (col. 2, ll. 40-48; col. 5, ll. 30-40); and 
a transparent marking frame (6) [15] arranged on the specimen plate (1) [explicitly shown in figure 1] (col. 5, ll. 33-40), 
wherein the marking frame is arranged on the lower side (5) of the specimen plate (1) or to fit around the specimen plate (1) (explicitly shown in figure 1 the two pieces 12 and 15 are “around” each other, where the examiner is using the definition “in the area or vicinity” from https://www.vocabulary.com/dictionary/around).
Rada does not explicitly disclose a marking frame having opaque regions forming a marking.
However, Eastman does disclose and show in figure 2 and in ([0010], ll. 7-9; [0057], ll. 11-18) that it is a well-known concept to place markings (i.e. barcodes) on any side of a sample holder to allow for ease in locating the slides and information related to them at any point in time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada with a marking frame having opaque regions forming a marking in order to provide the advantages of expected results in labelling a sample holder on can ensure in an efficient and accurate identification system for use in pulling data on any particular sample holder at any point in time during use.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rada (U.S. Patent No. 4,752,347) in view of Eastman further in view of Oshinski et al. (U.S. PGPub No. 2020/0298240 A1).
As to claim 15, Rada in view of Eastman does not explicitly disclose a method for assigning a sample to a specimen plate (1) of an arrangement, the method comprising the steps of: illuminating the marking frame (6) on the specimen plate (1) by light irradiation from a light source (30); detecting the marking by means of a light sensor (20); and creating an assignment between the sample and the marking.
However, Oshinski does disclose in ([0041], ll. 1-24; [0046; [0052]) the basic concept of using a barcode scanner that has a light source and detector to measure information from the barcode.  Where the examiner is interpreting any of the additional data disclosed by Oshinski as “an assignment between the sample and the mark”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman with a method for assigning a sample to a specimen plate (1) of an arrangement, the method comprising the steps of: illuminating the marking frame (6) on the specimen plate (1) by light irradiation from a light source (30); detecting the marking by means of a light sensor (20); and creating an assignment between the sample and the marking in order to provide the advantage of increased efficiency in associating as much data as possible about the sample under test one can efficiently from a simple scan tell multiple details about the sample being now worked upon in a reliable manner.
As to claim 16, Rada as modified by Eastman discloses a method, wherein the assignment is created before or after freezing the sample onto the specimen plate (1) ([0010], ll. 7-9; [0057], ll. 11-18 from Eastman, the barcode as modified in inherently can be applied before or after freezing depending on the details desired to be stored on it, Eastman would generally imply the barcode is installed before a freezing operation).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rada (U.S. Patent No. 4,752,347) in view of Eastman in view of Oshinski et al further in view of Sieckmann (U.S. Patent No. 7,760,428 B2).
 	As to claim 17, Rada in view of Eastman further in view of Oshinski does not explicitly disclose a method, further comprising the step of storing the assignment in only explicitly deletable fashion.
	However, Sieckmann does disclose in (col. 7, l. 63 thru col. 8 l. 3) the basic concept of making data require some time of requirement to avoid unintentional deletion such as a security question.  The examiner further takes Official notice that this concept has been well known and widely used for decades for example in basic windows/mac operation system use to avoid unintentional deletion of files.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman further in view of Oshinski with a method, further comprising the step of storing the assignment in only explicitly deletable fashion in order to provide the advantage of expected results in using a known technique in a known manner to avoid human user error leading to unintentional deletion of files that are intended to be kept.
 	As to claims 18-19, Rada in view of Eastman does not explicitly disclose a method, wherein creation of an assignment is rejected and a warning message is issued if an assignment of the sample or the specimen plate already exists or wherein the warning message is entered into a log and the log is stored.
	However, Oshinski does disclose in ([0108]; [0112]) the use of duplication alerts (i.e. warnings).  Further the examiner notes that obviously in using a computer system logs are commonly used in order to store an event.  This is again a fundamental feature that has been built into things like computer operating systems for decades and used to ensure a clear record is made of all warnings.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman with a method, wherein creation of an assignment is rejected and a warning message is issued if an assignment of the sample or the specimen plate already exists or wherein the warning message is entered into a log and the log is stored in order to provide the advantage of expected results in using a basic warning/log system one can ensure an accurate record is kept for all issues (duplicates, expiration, etc.) with the sampling trays used in a measurement system as commonly done throughout the optical art.
Examiner Note
	a.	Tramm et al. (U.S. PGPub No. 2015/0268315 A1) discloses in ([0003], ll. 1-5) the basic concept of freezing the microtome in a cryostat.
	b.	Thiem (U.S. Patent No. 5,711,200) disclose in (col. 1, ll. 10-25) the basic concept of freezing the microtome in a cryostat.
	c.	Hunnell et al. (U.S. Patent No. 5,188,347) discloses in (col. 1, ll. 14-25) the basic concept of freezing the microtome in a cryostat.
	d.	Gosline (U.S. Patent No, 1,343,051) discloses in (col. 13-18) the basic concept of freezing the microtome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886